DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  the feature, “the plurality of motor-driven wheels lacks a proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, U.S. Patent No. 4,834,060, in view of Hagan et al., U.S. Patent Application No. 2005/0056643.  As to Claim 1, Greene teaches a ball launching system comprising a hopper (23) comprising a plurality of primary panels forming first sides of the hopper and a plurality of secondary panels forming second sides of the hopper, Col. 3, ln. 49-51, where each secondary panel aligns with sides of at least two primary panels, see drawing below.  The plurality of panels are selectively configurable .

    PNG
    media_image1.png
    440
    784
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    780
    708
    media_image2.png
    Greyscale


As to Claim 2, Hagan teaches that the plurality of secondary panels may comprise fabric, paragraph 0014.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with secondary panels comprising fabric material, as As to Claim 3, Greene teaches that the plurality of primary and secondary panels are selectively configurable between closed and open configurations, Col. 8, 1-10.  The plurality of panels are configured to fold relative to each other to change between the open and closed configurations, Col. 3, ln. 49-53.  The hopper has an increased capacity when in the open configuration, noting that the panels are folded compactly against one another, in closed configuration, Col. 3, ln. 52-53, and that balls may be loaded, when in the open configuration, Col. 8, ln. 6-10.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Hagan, as applied to claim 1 above, and further in view of Kovacs et al, U. S. Patent No. 5,125,653.  Greene, as modified, substantially shows the claimed limitations, as discussed above.  Greene teaches a dispensing mechanism (33) as discussed above, which comprises a ball dispensing channel (noting dispensing mechanism configured as a chute) configured to receive the at least one ball  and feed it to a plurality of motor driven wheels (48), Col. 4, ln. 31-36.  Greene is silent as to a pre-launch chamber disposed under the carousel.  Kovacs teaches a ball throwing machine having dispensing mechanism including a pre-launch chamber, which receives a ball from a hopper and a ball dispensing channel configured to receive a ball from the pre-launch chamber and feed it to a plurality of motor driven wheels, Col. 3, ln. 14-25 and see drawing below.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with a pre-launch chamber configured to receive a ball and deliver the ball to a dispensing channel, as taught by Kovacs, to provide Greene, as modified, with an area upstream of the dispensing channel to accommodate a mechanism for moving a ball into contact with the motor driven wheels, to yield the predictable result of facilitating control of the timing of ball launch.

    PNG
    media_image3.png
    592
    698
    media_image3.png
    Greyscale

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Hagan and Kovacs as applied to claims 1 and 4 above, and further in view of Qian et al., U.S. Patent Application No. 2017/0326428.  Greene, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 5, Greene, as modified, is silent as to the dispensing mechanism further comprising a dispense gate.  Qian teaches a ball launcher comprising a dispensing mechanism comprising a dispense gate (420) configured to hold at least one ball within a pre-launch chamber (421) until the dispense gate is actuated to feed the ball to a dispensing channel (300), paragraphs 0117 and 0118.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with dispense As to Claim 6, Greene teaches a motor configured to actuate the carousel (ball feeding mechanism), Col. 1, ln. 44-45, and Qian teaches a motor configured to operate the dispense gate, paragraph 0117.  It would have been obvious to one of ordinary skill at the effective filing date to provide Greene, as modified, with a motor actuated dispense gate, as taught by Qian, to provide Greene, as modified, with known substitute source of power for a dispense gate.  Greene, as modified, discloses the claimed invention except for providing a dispensing motor actuating the carousel and the dispense gate.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange a dispensing motor to power both features, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.   As to Claims 7 and 8, Qian teaches that the ball launching system may comprise a ball detection sensor disposed proximate to the pre-launch chamber (ball launch aisle) configured to detect whether a ball is present in the pre-launch chamber and to send a signal to the ball launch mechanism, paragraph 0017.  Control electronics  (control device) may be configured to actuate the dispensing motor (conveyor) in response to the signal, paragraph 0025, and that a control signal to launch a ball may be received from a mobile device in communication with the ball launching system, paragraph 0087.   It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with a ball detection sensor issuing a ball present signal to actuate the dispensing motor and to have a control signal to launch a ball received from a mobile device, as taught by Qian, to provide Greene, as modified, with detection of a ball in the pre-launch chamber, signaling and remote . 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of HaganLim, Kovacs, and Qian, as applied to claims 1 and 4-8 above, and further in view of Salansky, U.S. Patent No. 5,107,820.  Greene, as modified, substantially shows the claimed limitations, as discussed above.  Qian teaches that the ball launching system delivers power to the launching wheels, when a sensor detects a ball in a launch aisle, paragraphs 0042 and 0043, suggesting that the system of Greene, as modified, has powered off during a period when the sensor does not detect a ball in the launch aisle, but Greene, as modified, is silent as to specifically shutting off the motor driven wheels after a predetermined time when no ball is detected.  Salansky teaches a ball throwing device including control electronics (sensor) configured to shut off a launcher if a ball detection sensor has not detected a ball present in a pre-launch chamber (ball failing to appear) for a predetermined time period, Col. 2, ln. 39-41.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with control electronics configured to shut off the launcher if a sensor has not detected a ball for a predetermined time, as taught by Salansky, to provide Greene, as modified, with control electronics configured to shut off the plurality of motor driven wheels if a sensor has not detected a ball in a pre-launch chamber for a predetermined time period, to yield the predictable result of conserving energy when the system is not active. 
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Hagan, Kovacs, and Qian as applied to claims 1 and 4-8 above, and further in view of Scott, U.S. Patent No. 4,116,192.  Greene, as modified, substantially shows the claimed limitations, as discussed above.  Greene, as modified, is silent as to a jam detection sensor.  Scott .  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Hagan as applied to claim 1 above, and further in view of Humphrey et al., U. S. Patent No. 5,641,080.  Greene, as modified, substantially shows the claimed limitations as discussed above.  Greene, as modified, is silent as to a multi piece carousel.  Humphrey teaches a multi-piece carousel selectively configurable between an operating configuration and a storage configuration, where a top piece is configured to nest within a bottom piece in a storage configuration, Col. 3, ln. 23-29.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with a two piece carousel configured such that top and bottom pieces could be nested, as taught by Humphrey, to provide Greene, as modified, with a compact carousel, to yield the predictable result of facilitating packing and transporting the launching system.  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Hagan, as applied to claim 1 above, and further in view of Sunseri et al., U. S Patent No.  In re Japikse,86 USPQ 70 (CCPA 1950).   
Claims 14 -16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Hagan, as applied to claim 1 above, and further in view of Qian.  Greene, as modified, As to Claim 14, Greene teaches control electronics configured to actuate a first launching wheel motor configured to drive a first motor driven wheel and a second launching wheel motor configured to drive a second motor driven wheel, wherein the actuating comprises rotating at least one of the first and second launching wheel motors at a particular speed, noting a pair of motors (35) and wheels (48), Col. 4, ln. 1-6, 18-20, and Col. 1, ln. 46-52.  Greene, as modified, is silent as to a control signal received from a mobile device.  Qian teaches that a ball launching system may be controlled by signal from a mobile device, paragraphs 0119 and 0120.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with the system configured for control by signal from a mobile device, as taught by Qian, to provide Greene, as modified, with a known substitute configuration for controlling operation of the system.  As to Claim 15, Greene teaches control electronics further configured to adjust a rotational speed of at least one of a first or second launching wheel motor based at least in part on feedback information provided by a closed-loop feedback system, Col. 1, ln. 44-61 and Col. 6, ln. 3-29.  As to Claim 16, Qian teaches that control electronics may be configured to adjust an operating parameter of the ball launching system (stopping motor) based, at least in part, on information received from a camera system (150) internal to the ball launching system or a separate cameral system, paragraph 0130, noting visual recognition of human or animal in front of the ball launcher.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with a human body sensor, as taught by Qian, to provide Greene, as modified with control electronics configured to adjust an operating parameter based on information received from a camera system, to yield the predictable result of adding a safety feature to the ball launching system.  
17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Hagan and Kovacs.  Greene, as modified, is applied as in Claim 1 and Kovacs is applied as in Claim 4, with the same obviousness rationale being found applicable.  
Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Hagan and Kovacs, an in further view of Qian.  Greene, in view of Hagan and Kovacs, is applied as in Claims 1 and 4, and Qian is applied as in Claims 5-8, with the same obviousness rationale being found applicable.  
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Hagan and Kovacs.  Greene, Hagan, and Kovacs are applied as in Claims 1, 2, and 3 with the same obviousness rationale being found applicable.  
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Hagan and Kovacs, and in further view of Sunseri.  Greene, Hagan, and Kovacs applied as in Claims 1 and 4 with the same obviousness rationale being found applicable.  Sunseri is applied as in Claim 13, with the same obviousness rationale being found applicable.  
Conclusion










 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        5 November 2021